PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/174,878
Filing Date: 30 Oct 2018
Appellant(s): Upstream Security, Ltd.



__________________
Ryan McCormick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 April, 2022, appealing the final office action filed 12/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 31 December, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. (Hereinafter Rau) (US 2015/0092056) in view of Konrardy et al. (Hereinafter Konrardy) (US 10599155).

As per claim 1, Rau discloses a method for classifying driving behavior, comprising:
training, via a machine learning process, a classifier using a labeled training data set including at least one set of training features and corresponding training labels, wherein the classifier is trained to classify driving behavior, wherein the training features include training vehicle telemetries, wherein the training labels include a plurality of driving labels, wherein each of the plurality of driving labels indicates a characteristic of a respective distinct driver of a plurality of drivers (See at least paragraph 11, 13, 46, 57 and 59; via using machine learning algorithm to study or train driver’s behavior, and vehicle model and utilized studied driver’s profile to identify possible dangers. The driving label is defined as “The training labels 314 include driver labels, vehicle labels, or both. Each of the driver labels indicates a characteristic of the driver for the associated mechanical, functional, and location telemetries such as, but not limited to, an identifier of a known driver, a group of drivers to which the driver belongs, and the like. Thus, the training labels in combination with the training features allow for establishing baseline behaviors for certain drivers, groups of drivers, drivers of certain vehicles or groups of vehicles, conditions of driversPage 11 of 26 USTR P1040 (e.g., drunk or sober, tired or refreshed, etc.), and the like. To this end, each of the driver labels may be explicit (i.e., identifying a specific driver by name or other direct identifier) or implicit (i.e., identifying known driving behavior of a driver without explicitly identifying the driver). The vehicle labels may be utilized to identify a driver with respect to a particular vehicle or group of vehicles. The labeled training set 310 may be sampled based on a predefined sampling scheme.” In paragraph 48. Therefore, identifying driving behavior of driver without explicitly identifying driver still qualify as training with driver labels. Rau teaches training input data to determine drivers’ driving behavior to determine impaired or distracted driver); and 
applying the classifier to an application data set including a plurality of application features to output a classification of driving behavior based on the application features, wherein the application features are extracted from application data including application vehicle telemetries for a vehicle (See at least abstract and Figure 15; via applying driver data to driver’s profile and compare to determine what risk classification the driver is displaying and output warn or alarm based on output risk classification).  
Even though Rau teaches a machine learning process and it can lead to supervised machine learning process, Rau does not explicitly cite the term of “supervised machine learning process.”
Konrardy teaches element of:
Supervised machine learning process (see at least column 40 line 47 – 60; via supervised machine learning).
Rau and Konrardy are in analogous art of analyzing driver’s behaviors using machine learning process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include supervised machine learning process as taught by Konrardy in the system of Rau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Rau further discloses wherein each of the training vehicle telemetries and the application vehicle telemetries includes at least one of: mechanical telemetries, location telemetries, and functional telemetries (See at least paragraph 11).  

As per claim 3, Rau further discloses wherein each of the training vehicle telemetries and the application vehicle telemetries includes the mechanical telemetries, wherein the mechanical telemetries include at least one of mechanical states of vehicle components and internal vehicle commands (See at least paragraph 10).  

As per claim 4, Rau further discloses wherein each of the training vehicle telemetries and the application vehicle telemetries includes the functional telemetries, wherein the functional telemetries include at least one of actions by the vehicle, actions by a driver of the vehicle, times, starting an engine, stopping an engine, brake usage, acceleration, deceleration, speed, use of a horn, and turning (See at least paragraph 11).  

As per claim 5, Rau further discloses normalizing the application vehicle telemetries with respect to at least one of vehicle type and information source (See at least paragraph 59).  

As per claim 6, Rau further discloses determining that vehicle misuse has occurred when the classification does not match a required classification for the vehicle (See at least abstract).  

As per claim 7, Rau further discloses wherein the vehicle misuse is at least one of: car theft, identity theft, fraud, improper sharing, intoxicated driving, and tired driving (See at least paragraph 11).  

As per claim 8, Rau further discloses determining, based on the classification, a driving style profile for a driver of the vehicle (See at least paragraph 11 and 42).  

As per claim 9, Rau further discloses wherein the classifier is trained to classify driving behavior with respect to at least one driver, wherein the classification indicates a driver identity (See at least paragraph 42).

	Claims 10 – 19 recite same or substantially similar limitations as claims 1 – 9. Therefore, claims 10 – 19 are rejected under same rationales as claims 1 – 9.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
35 U.S.C. 101 rejections of claims 1 – 19 from previous office action have been withdrawn.

(2) Response to Argument
	The Appellant first argues, “The limitation “a classifier using a labeled training data set including at least one set of training features and corresponding training labels” is not found anywhere in the cited paragraphs of Rau (or anywhere else in Rau). Examiner states on page 8 that Rau teaches training labels 314 and labeled training set 310 in par. 0048. This is absolutely incorrect — there are no such things found in the cited paragraph or elsewhere in Rau. Rau does not anywhere mention or otherwise suggest labels or supervised learning, let alone a classifier trained using supervised machine learning. More importantly, the Office Action cites from Appellant’s own specification in support of its assertion that Rau teaches driving labels, stating “The driving label is defined as ‘The training labels 314 include driver labels, vehicle labels, or both.’” The Examiner does not, and in fact cannot, point to any portion of Rau mentioning labels, let alone driver labels as claimed.”
	The Examiner respectfully disagrees. First of all, the Appellant does not consider the reference as a whole but only taking a portion of citation of art to make difference of the claim element and the prior arts. The examiner clarifies that citing paragraph 48 was to indicate how the examiner interpreted the term “training label” based of the specification of the Application. The Examiner actually meant to state that the Examiner made interpretation of the term “training label” based on the paragraph 48 of the specification of the application. The Examiner agrees that paragraph 48 of Rau does not teach the limitation of  “a classifier using a labeled training data set including at least one set of training features and corresponding training labels,” as the Examiner meant to refer to paragraph 48 of the specification in the current application, but other cited paragraphs of Rau, mainly paragraph 11, 13 and 46, does teach the limitation ““a classifier using a labeled training data set including at least one set of training features and corresponding training labels,” based on the interpretation of paragraph 48 from the specification of the application. Paragraph 11 and 13 particularly teaches classifying and label aspect of the claim. 
Paragraph 11 and 13 of the Rau cites “Systems and methods of the types described above are intended to enhance driver safety and operating ability by monitoring various factors, for example, external factors such as environmental dangers and blind spot risks external to the passenger compartment, as well as internal factors, for example, driver impairment due to fatigue or distraction within the passenger compartment. Such systems and methods preferably utilize machine learning algorithms that, in some embodiments, constantly observe the driver and allow the system to develop a profile for the driver, which may include a baseline driving technique and ability metric. With this approach, over time the system can analyze the performance of the driver, compare the driver's performance to the driving profile developed by the system for the driver, and then determine whether the drive may be impaired or distracted. In view of the foregoing, methods and systems of this invention are adapted to supply driving assistance to a driver, and preferably make use of integrated software and hardware. Such hardware can comprise various analytical and observational tools, for example, sophisticated camera assemblies, capable of determining the present condition of the vehicle, the surrounding environment, and/or the driver. The software can be built on a series of algorithms that identify risks as recorded by the observational tools and, in some embodiments, create a driver performance history and/or gauge and classify risks as recorded by the observational tools. The software may also be capable of creating an appropriate response using these algorithms and safety features, for example, steering and speed correction already in place in the vehicle or included as part of the system itself. The invention could also encompass methods for integrating similar systems and algorithms for the purpose of reducing driver risk in vehicles.” As it is cited in paragraph 11 and 13 of Rau, machine learning algorithm constantly observe the driver and allow the system to develop a profile a drive which is equivalent to developing a classifier because the over time the system can analyze the performance of the driver, compare the driver's performance to the driving profile developed by the system for the driver. 
Paragraph 48 of the instant specification recites “the training labels 314 include driver labels, vehicle labels, or both. Each of the driver labels indicates a characteristic of the driver for the associated mechanical, functional, and location telemetries such as, but not limited to, an identifier of a known driver, a group of drivers to which the driver belongs, and the like. Thus, the training labels in combination with the training features allow for establishing baseline behaviors for certain drivers, groups of drivers, drivers of certain vehicles or groups of vehicles, conditions of drivers (e.g., drunk or sober, tired or refreshed, etc.), and the like. To this end, each of the driver labels may be explicit (i.e., identifying a specific driver by name or other direct identifier) or implicit (i.e., identifying known driving behavior of a driver without explicitly identifying the driver). The vehicle labels may be utilized to identify a driver with respect to a particular vehicle or group of vehicles. The labeled training set 310 may be sampled based on a predefined sampling scheme.” The training labels are characteristics of a driver for the associated mechanical, functional, and location telemetries such as, but not limited to, an identifier of a known driver, a group of drivers to which the driver belongs, and the like. Thus, the training labels in combination with the training features allow for establishing baseline behaviors for certain drivers, groups of drivers, drivers of certain vehicles or groups of vehicles, conditions of drivers (e.g., drunk or sober, tired or refreshed, etc.), and the like. Paragraph 11 and 13 of Rau clearly includes the characteristics of the drives and the driving style, and condition of drivers.  Furthermore, the machine learning algorithm use the driver’s profile to classify the risk based on the observation tools and system analytic tools with historic data which is used in the machine learning (Rau, Paragraph 11 and 13). Therefore, Rau clearly teaches the training and driver labels of the claim limitation and finds the argument unpersuasive.

	The Appellant further argues, “the Office Action cites from Appellant’s own specification in support of its assertion that Rau teaches driving labels, stating “The driving label is defined as ‘The training labels 314 include driver labels, vehicle labels, or both.’” The Examiner does not, and in fact cannot, point to any portion of Rau mentioning labels, let alone driver labels as claimed. Furthermore, Rau does not teach or suggest that the “the classifier is trained to classify driving behavior.” Rau teaches: The information recorded by this module can be conveyed to the driver's or vehicle's insurance company to be indicative of poor driving behavior and therefore a greater possible threat of an accident, as well as provide incentives to drivers who do not display poor driving behavior. Rau, para. [0046]. This is the extent to which Rau is concerned with recording data to determine driving behavior. However, this has nothing to do with a classifier using a labeled training data set or trained via supervised machine learning recited in the independent claims 1, 10 and 11.”
	The Examiner respectfully disagrees. As it was cited by the Examiner paragraph 48 recites the training label as following:
	“the training labels 314 include driver labels, vehicle labels, or both. Each of the driver labels indicates a characteristic of the driver for the associated mechanical, functional, and location telemetries such as, but not limited to, an identifier of a known driver, a group of drivers to which the driver belongs, and the like. Thus, the training labels in combination with the training features allow for establishing baseline behaviors for certain drivers, groups of drivers, drivers of certain vehicles or groups of vehicles, conditions of drivers (e.g., drunk or sober, tired or refreshed, etc.), and the like. …”
	The Examiner pointed the term of what the training label indicates such as baseline behaviors for certain drivers, groups of drivers, drivers of certain vehicles or groups of vehicles, conditions of drivers (e.g., drunk or sober, tired or refreshed, etc.), and the like in paragraph 11 and 13 of Rau (“Systems and methods of the types described above are intended to enhance driver safety and operating ability by monitoring various factors, for example, external factors such as environmental dangers and blind spot risks external to the passenger compartment, as well as internal factors, for example, driver impairment due to fatigue or distraction within the passenger compartment. Such systems and methods preferably utilize machine learning algorithms that, in some embodiments, constantly observe the driver and allow the system to develop a profile for the driver, which may include a baseline driving technique and ability metric. With this approach, over time the system can analyze the performance of the driver, compare the driver's performance to the driving profile developed by the system for the driver, and then determine whether the drive may be impaired or distracted. In view of the foregoing, methods and systems of this invention are adapted to supply driving assistance to a driver, and preferably make use of integrated software and hardware. Such hardware can comprise various analytical and observational tools, for example, sophisticated camera assemblies, capable of determining the present condition of the vehicle, the surrounding environment, and/or the driver. The software can be built on a series of algorithms that identify risks as recorded by the observational tools and, in some embodiments, create a driver performance history and/or gauge and classify risks as recorded by the observational tools. The software may also be capable of creating an appropriate response using these algorithms and safety features, for example, steering and speed correction already in place in the vehicle or included as part of the system itself. The invention could also encompass methods for integrating similar systems and algorithms for the purpose of reducing driver risk in vehicles.”) The Appellant is not considering the all the cited passages presented in the final rejection but rather only pointing to a portion of citation to justify the argument. Paragraph 46 of Rau does describe indicating how driver is doing based on the driver’s driving characteristics, and if the paragraph 46 is combined with paragraph 11 and 13 as the Examiner cited in the final rejection, it is clear that Rau is using the same data as training label to train the data using machine learning algorithm to build a driver’s profile and analyze the driver’s current states in view of driver’s profile. Furthermore, paragraph 44 of Rau teaches that there is multiple profiles of different drivers are available in order to provide average value of other driver profiles for a new drivers (Rau, paragraph 44 “…  the module makes use of pupil and nostril tracking cameras to determine if the driver is distracted. It monitors the length of time the driver spends looking at the road, how often direction or speed changes are made, distances from lane markings, as well as external factors, for example, time of day and weather conditions. It compares these observations to the database compiled for each driver to determine inconsistencies. The database accessed depends on the driver. For new drivers, the database is composed of the average values of other driver profiles (possibly compiled by the system or vehicle manufacturer). This information is conveyed to the driver either through graphs on the information display screen 13 or through other possible means. The intention of this module is to make both the driver and passengers aware of unsafe driving behavior. If more dangerous behavior is displayed, the system may alert the driver to this through some warning.”) Therefore, combination of all the cited portion of Rau above would teach elements of classifier and labeled training data because Rau does use same data as training label of the current application to create driver’s profile which include classification to classify risk of driver (See paragraph 11 and 13 of Rau). Therefore, the Examiner finds the argument unpersuasive.

	The Appellant further argues, “With respect to the independent claim 1, the Office Action further asserts: … The Office Action improperly equates application of the classifier with application of the driver data to driver’s profile. This is incorrect, because the classifier is a term of art used in machine learning. … . There is nothing remotely close to the classifier in FIG. 15 or abstract of Rau contrary to the assertion made on page 9 of the Office Action. Furthermore, the independent claims 1, 10 and 11 specifically require use of training data related to multiple drivers (“wherein each of the plurality of driving labels indicates a characteristic of a respective distinct driver of a plurality of drivers”), which is not taught in Rau. Accordingly, Rau does not teach or suggest the features recited in the independent claims 1, 10 and 11.
	The Examiner respectfully disagrees. The Appellant making allegation based on the exact work usage and not the how the data is used and called. Considering the reference as a whole and already cited in other portion of the final rejection, paragraph 11 and 13 of Rau teaches as following:
“Systems and methods of the types described above are intended to enhance driver safety and operating ability by monitoring various factors, for example, external factors such as environmental dangers and blind spot risks external to the passenger compartment, as well as internal factors, for example, driver impairment due to fatigue or distraction within the passenger compartment. Such systems and methods preferably utilize machine learning algorithms that, in some embodiments, constantly observe the driver and allow the system to develop a profile for the driver, which may include a baseline driving technique and ability metric. With this approach, over time the system can analyze the performance of the driver, compare the driver's performance to the driving profile developed by the system for the driver, and then determine whether the drive may be impaired or distracted. In view of the foregoing, methods and systems of this invention are adapted to supply driving assistance to a driver, and preferably make use of integrated software and hardware. Such hardware can comprise various analytical and observational tools, for example, sophisticated camera assemblies, capable of determining the present condition of the vehicle, the surrounding environment, and/or the driver. The software can be built on a series of algorithms that identify risks as recorded by the observational tools and, in some embodiments, create a driver performance history and/or gauge and classify risks as recorded by the observational tools. The software may also be capable of creating an appropriate response using these algorithms and safety features, for example, steering and speed correction already in place in the vehicle or included as part of the system itself. The invention could also encompass methods for integrating similar systems and algorithms for the purpose of reducing driver risk in vehicles.” 
	Rau teaches the classifying process and using machine learning to classify the risk factor based on input data. The term of classifier is a generic term in machine learning and other form can be used in a substitutable form. As it is already clearly cited in Rau, as driver’s profile is used to classify the risk involving the driver, the profile is used as a classifier and term is interchangeable. The Appellant does not explain how the driver’s profile cannot be used as an interchangeable term but rather repeat to make argument of profile is improperly equated to classifier. On top of paragraph 11 and 13 of Rau, which should be considered by the Appellant as the reference as a whole must be considered (MPEP 2141.02 VI), figure 15 teaches recognizing driver pattern, identifying distraction type, and assessing rick classification from distraction type. Figure 15 is surely repeating a lot of similar details as ones in paragraph 11 and 13 of Rau. Furthermore, the abstract of Rau teaches the internal and external condition of vehicle is assessed and establish a driver profile of typical driving characteristics from the collected data, determine potential risks and/or hazards from the collected data, and warn the driver of the potential risks and/or hazards. Again Rau clearly indicates that the process of establishing a driver profile of typical driving characteristics from the collected data, determine potential risks and/or hazards from the collected data is performed using machine learning. The driver profile of typical driving characteristics from the collected data is equivalent to classifier because the profile is compared to determine potential risks and/or hazards and collected data is equivalent of training label in view of application specification paragraph 48. 
Furthermore, paragraph 44 of Rau teaches that there is multiple profiles of different drivers are available in order to provide average value of other driver profiles for a new drivers (Rau, paragraph 44 “…  the module makes use of pupil and nostril tracking cameras to determine if the driver is distracted. It monitors the length of time the driver spends looking at the road, how often direction or speed changes are made, distances from lane markings, as well as external factors, for example, time of day and weather conditions. It compares these observations to the database compiled for each driver to determine inconsistencies. The database accessed depends on the driver. For new drivers, the database is composed of the average values of other driver profiles (possibly compiled by the system or vehicle manufacturer). This information is conveyed to the driver either through graphs on the information display screen 13 or through other possible means. The intention of this module is to make both the driver and passengers aware of unsafe driving behavior. If more dangerous behavior is displayed, the system may alert the driver to this through some warning.”)
The Appellant is making piece-meal argument against the rejection regarding supervised machine learning. In response to applicant's arguments against the references individually (Rau), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Rau and Konrardy).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Appellant further argues, “The Office Action, at page 9, agrees that Rau does not explicitly teach supervised machine learning. However, while Konrardy mentions supervised machine learning process (column 40, line 47 — 60), Konrardy does not teach or suggest using the supervised machine learning process for classifying driving behavior. … Furthermore, Konrardy clearly fails to cure the deficiencies of Rau discussed above with respect to the independent claims 1, 10 and 11. Specifically, even assuming that Konrardy teaches supervised machine learning generally, such teaching is irrelevant at least because Rau still fails to teach applying a classifier trained using a labeled training set and Konrardy fails to teach specific details related to the claimed supervised learning such as the recitation of driving labels. … As to the alleged motivation for combining the references, any such motivation is irrelevant at least because the references do not, either individually or in combination, teach all of the claim features. Thus, a person having ordinary skill in the art would not be motivated to create the claimed invention even if they were motivated to combine these references (which Appellant does not agree with or admit).”
The Examiner respectfully disagrees. Konrardy is directed to monitoring use and determining risks associated with operation of a vehicle where in the driver profile data utilizing machine learning program in figure 5B and column 27 line 4 – 31. According to Konrardy driver profile details driving behavior or characteristics of a given individual (determined by telemetry data), which makes Konrardy analogous arts of Rau. Furthermore, Konrardy teaches supervised machine learning to do this determining risk and building driver profile process. The supervised machine learning uses labeled data according to IBM (https://www.ibm.com/cloud/learn/data-labeling) (“… Labeled data vs. unlabeled data Computers use labeled and unlabeled data to train ML models, but what is the difference? Labeled data is used in supervised learning, whereas unlabeled data is used in unsupervised learning …”). Therefore, it is clear that Konrardy inherently teaches the labeled data set and teaching classifying the labeled data for Konrardy teaches supervised machine learning. The Examiner further contends that Rau does teach element of “a classifier trained using a labeled training set,“ (please see the response to argument above). Konrardy also does teach specific details related to the claimed supervised learning such as the recitation of driving labels in column 28 line 20 – 34 and column 40 line 47 – 54 (A machine learning program (such as deep learning, combined learning, pattern recognition, neural network, object recognition, or optical character recognition program) may be trained using vehicle-mounted sensor, mobile device sensor, and/or other sensor data associated with (a) known autonomous system or feature capabilities, (b) a driver profile with known driving behavior or characteristics (such as derived from vehicle telematics data), and/or (c) known environmental, traffic, construction, and road conditions that the vehicle was operated in while known control decisions were made, or not made by the autonomous systems or features, such as control decisions to change an autonomous system or feature setting, or automatically engage, or disengage, the autonomous system or feature. In supervised machine learning, a processing element may be provided with example inputs and their associated outputs, and may seek to discover a general rule that maps inputs to outputs, so that when subsequent novel inputs are provided the processing element may, based upon the discovered rule, accurately predict the correct or a preferred output). As the Examiners as stated above, Rau and Konrardy are in analogous art of analyzing driver’s behaviors using machine learning process and the combination of Rau and Konrardy would teach the all the elements of the independent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IG T AN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        
Conferees:
/LI P SUN/Quality Assurance Specialist, Art Unit 3600   

                                                                                                                                                                                                     /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.